DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 4/26/22 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 2, 11-13, and added new claims 15.  Claims 1-15 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	The rejection of claims 1-14 under 112b are withdrawn in view of Applicant’s amendments.
All other rejections from the previous office action are withdrawn and modified to reflect Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 newly requires “…the sheath includes a reinforcement forming elastic means which automatically brings the closable longitudinal aperture back into the closed state” (lines 2-3).  There is insufficient basis for this amendment in the specification.  The specification discloses “elastic reinforcement, for example made from spring steel or elastic plastic, which forms elastic means ensuring that the closable longitudinal aperture 51 returns to the closed state in the absence of outside action”.  This disclosure does not support a claim of automatic (defined as with little or no direct human control).  The claim will not be considered with art.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillenwater (EP 2492767).
As to claim 1, Gillenwater is directed to a photovoltaic plant for generating electrical energy (Figures 1-10) comprising:
At least one photovoltaic module (24) including photovoltaic cells (32) connected to at least one junction box (98) positioned on a front face of the PV module via which face the solar rays enter (top), in proximity to a peripheral edge of the PV modules (see configuration in Figures 1-3); 
At least one DC current cable that conveys the current generated by the at least one photovoltaic module (DC+DC-), 
Characterized in that it furthermore includes: 
A sheath (60) fixed on the front face of the module encircling the junction box (42, 44) and the at least one DC current cable intended to be placed along the peripheral edge  of the module close to the junction box (see Figures), the sheath having a cross-section whose height corresponds at least to the height of the junction box and including a window that is located in the face of the sheath that makes contact with the photovoltaic module via which window the junction box protrudes into the sheath and a closable longitudinal aperture allowing the junction box and the at least one DC current cable to be accessed (62 provides access to box; paragraphs 0019-0038).
Regarding claims 2 and 15, the reference teaches the sheath being formed from a polymer material (EPDM paragraphs 0021 and 0023).
Regarding claim 3, the reference teaches the closable longitudinal aperture being formed by two flaps superimposed in the closed state (shown in Figure 3).
Regarding claim 4, the reference teaches strips of textile loops and hooks for mechanical closure (paragraphs 0024-0025).
Regarding claim 5, the reference teaches the closable longitudinal aperture being formed by two flaps including at their free end lips which are in contact when closed (Figure 3).
Regarding claim 7, the reference teaches the sheath being made from an elastic material (any material has some degree of elasticity) having a state of least deformation in which the closable aperture is closed (formed of polymer and capable of closure; paragraphs 0023-0024).
Regarding claim 8, the reference teaches the sheath being made in two parts a bottom and cover (Figures 1-3 and paragraphs 0016-0025).
Regarding claim 9, the reference teaches the sheath having a rectangular cross-section (shown in Figure 3).
Regarding claim 10, the reference teaches the sheath being made up of several longitudinal segments being associated with a module and including a window for junction box (paragraph 0031).
Regarding claim 11, the reference teaches each segment including a thinner portion to cooperate with a wider portion of an adjacent segment (paragraphs 0026-0031 and Figure 3).
Regarding claim 12, the reference teaches the sheath being closed at least at one of its ends by a stopper having a shape which is complementary to the cross section of the sheath in the closed state (paragraph 0026 teaches closure adhered if desired).
Regarding claim 13, the reference teaches the stopper including at least one passage for the at least one DC current cable (raceway 0029).
Regarding claim 14, the reference teaches the lower wall of the sheath is in contact with a module and has at least one flow aperture for the flow of water falling on the surface of the modules (paragraphs 0003 and 0037).
Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive. Applicant argues that “…the flat of Gillenwater fails to ‘encircle’ the junction box and the at least one DC current cables…nor does it comprise a window through which the junction box protrudes into the sheath…” (pages 6-7).
The Examiner respectfully disagrees.  The flap (60) of Gillenwater taken with membrane (22) (connected as disclosed in paragraphs 0023-0024) reads on the instantly recited claim limitation of “encircled” when considered that the opening portion (as shown in Figure 4) reads on the required window portion.
Applicant argues that the adjacent pieces of raceway “…fail to provide access to any DC current cables” (page 8).
The Examiner respectfully disagrees.  A full review of the Figures presented by Gillenwater show a configuration in which access to the cables is shown.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726